NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 12 October 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 13, 16, 19-21, and 23-31 have been cancelled.
Claims 12, 14-15, 17-18, 22, and 32-46 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl Kukkonen, III, on 18 October 2021.

The application has been amended as follows: 
To the claims as filed on 12 October 2021,
Claim 12, line 1, “a body” has been amended to --an elastomeric body--
Claim 12, line 4, “the body” has been amended to --the elastomeric body--
Claim 14, line 1, “a body” has been amended to --an elastomeric body--
Claim 14, line 4, “the body” has been amended to --the elastomeric body--
Claim 14, line 11, 
Claim 34, line 2, “the body” has been amended to --the elastomeric body--
Claim 40, line 2, “the spaced pass-through holes” should read --the spaced pass-through holes of each of the first and second shock absorber regions--
Claim 43, line 1, “a body” has been amended to --an elastomeric body--
Claim 43, line 4, “the body” has been amended to --the elastomeric body--
Claim 44, line 2, “the body” has been amended to --the elastomeric body--
Claim 44, line 3, “(127 mm to 190.5 mm), away” has been amended to --(127 mm to 190.5 mm) away--

Reasons for Allowance
Claims 12, 14-15, 17-18, 22, and 32-46 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 12, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising a rim, an elastomeric body, a collar with an opening in the center, at least one elastomeric material having durometer hardness equal to or lower than that of the elastomeric body and forming at least part of the rim, the at least one elastomeric material forming a first shock absorber region in the rim comprising spaced pass-through holes therein configured to absorb noise generated when the modified bumper plate is dropped on a hard surface, wherein exit openings of at least some of the spaced pass-through holes are arranged along two or more circles around the center of the collar, and wherein the opening of the center of the collar is configured to receive an end of a bar for lifting the modified bumper plate. 
With respect to independent claim 14, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising a rim, an elastomeric body, a collar with an opening in the center, at least one elastomeric material having durometer hardness equal to or lower than that of the elastomeric body and forming at least part of the rim, the at least one elastomeric material forming a first shock absorber region in the rim comprising spaced pass-through holes therein configured to absorb noise generated when the modified bumper plate is dropped on a hard surface, wherein exit openings of at least some of the spaced pass-through holes are arranged along one or more circles around the center of the collar, and wherein the opening of the center of the collar is configured to receive an end of a bar for lifting the modified bumper plate, and wherein the at least one elastomeric material forms a second shock absorber region in the elastomeric body, said second shock absorber region comprising spaced pass-through holes configured to absorb noise with exit holes arranged along one or more circles around the center of the collar.
With respect to independent claim 43, the prior art of record fails to disclose a modified bumper plate in combination with all of the structural and functional limitations, and further comprising a rim, an elastomeric body, a collar with an opening in the center, at least one elastomeric material having durometer hardness equal to or lower than that of the elastomeric body and forming at least part of the rim, the at least one elastomeric material forming a first shock absorber region in the rim comprising spaced pass-through holes therein configured to absorb noise generated when the modified bumper plate is dropped on a hard surface, wherein exit openings of at least some of the spaced pass-through holes are arranged along one or more circles around the center of the collar, and wherein the opening of the center of the collar is configured to receive an end of a bar for lifting the modified bumper plate, and wherein the spaced pass-through holes are positioned about 0.06 inches to 0.25 inches (1.524 mm to 6.35 mm) away from a periphery of the modified bumper plate configured to make contact with the hard surface when the modified bumper plate is dropped.
The closest prior arts of record include: Wallace (US Patent No. 6736765, cited with the Final Rejection mailed on 13 August 2021), Lincir (US Publication No. 20040092370, cited with the Non-Final Rejection mailed on 08 November 2019), and Adams et al. (US Patent No. 6681822, cited with the Non-Final Rejection mailed on 11 February 2021).
Wallace discloses a modified bumper plate comprising a rim (17), an elastomeric body (19) and a collar (raised central portion) with an opening in the center, at least one elastomeric material (claims 6-7, rubber coated iron plate) having durometer harness equal to or lower than that of the body and forming at least part of the rim (entire iron plate coated in rubber), the at least one elastomeric material forming a first shock absorber region in the rim comprising spaced pass-through holes (25) therein, wherein exit openings of at least some of the spaced pass-through holes are arranged along one or more circles around the center of the collar. Wallace does not teach or suggest exit openings of at least some of the spaced pass-through holes being arranged along two or more circles around the center of the collar (claim 12), the at least one elastomeric material forming a second shock absorber region in the elastomeric body comprising spaced pass-through holes (claim 14), or wherein the spaced pass-through holes are positioned about 0.06 inches to 0.25 inches away from a periphery of the modified bumper plate (claim 43). It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make these modifications to the modified bumper plate of Wallace, as each of these types of modifications would affect the structural integrity of the modified bumper plate.
Lincir discloses a modified bumper plate comprising a rim (19), an elastomeric body (11/14), and a center opening (12) of the modified bumper plate, at least one elastomeric material (rubberized coating 17) having durometer hardness equal to or lower than that of the body and forming at least part of the rim (entire plate coated with rubberized coating), the at least one elastomeric material forming a shock absorber region in the body comprising spaced pass-through holes (15) arranged along a circle around the center of the modified bumper plate. Lincir does not teach or suggest a first shock absorber region positioned in the rim comprising spaced pass-through holes, wherein some of the spaced pass-through holes are arranged along one or more (claim 14) or two or more circles (claims 12) around the center of the collar, or wherein the spaced pass-through holes are positioned about 0.06 inches to 0.25 inches away from a periphery of the modified bumper plate (claim 43). It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make these modifications to the modified bumper plate of Lincir, as each of these types of modifications would affect the structural integrity of the modified bumper plate.
Adams et al. discloses a non-pneumatic tire that is capable of being used as a modified bumper plate, comprising a rim (12), a body (30), a central opening, and at least one elastomeric material forming at least part of the rim, the at least one elastomeric material forming a first shock absorber region comprising spaced pass-through holes arranged in two circles around the central opening of the tire. However, Adams discloses the body can comprise metal alloys or a resin composite material (Col. 4 lines 61-65), and does not teach or suggest the body being elastomeric. It would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the body of Adams to be elastomeric, as this type of modification would affect the structural integrity and functionality of the tire. Additionally, Adams does not teach or suggest a collar configured to receive an end of a bar for lifting the modified bumper plate, a second shock absorber region formed in the body, or wherein the spaced pass-through holes are positioned about 0.06 inches to 0.25 inches away from a periphery of the tire.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784